Case: 19-40139      Document: 00515419136         Page: 1    Date Filed: 05/18/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                          United States Court of Appeals
                                                   Fifth Circuit

                                                                           FILED
                                                                        May 18, 2020
                                    No. 19-40139                        Lyle W. Cayce
                                 Conference Calendar                         Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JORDAN MARSHALL, also known as J-Rock,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Eastern District of Texas
                            USDC No. 1:17-CR-154-5


Before JONES, HIGGINSON, and WILLETT, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Jordan Marshall has moved for
leave to withdraw and has filed briefs in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Marshall has not filed a response. We have reviewed counsel’s briefs and the
relevant portions of the record reflected therein. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5 TH
CIR. R. 47.5.4.
    Case: 19-40139      Document: 00515419136   Page: 2   Date Filed: 05/18/2020


                                 No. 19-40139

Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2.




                                       2